internal_revenue_service number info release date cc ita b4 conex-137078-03 uil date attention dear i am writing in response to your letter of date on behalf of your constituent asked about income_averaging for real_estate brokers and others on commission sales as you requested i have responded directly to response i am enclosing a copy of my i hope this information is helpful if you need further assistance please call sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosure internal_revenue_service department of the treasury index no washington dc person to contact telephone number refer reply to cc ita - conex-137078-03 date date dear asked that our office respond directly to your inquiry about income_averaging you said that your expenses are ongoing but that your income may vary considerably from year to year depending on land sales as a result you asked about the return of income_averaging for real_estate brokers and others on commission sales the tax_reform_act_of_1986 repealed income_averaging former of the internal_revenue_code allowed income_averaging for a broad group of taxpayers the reason for the repeal of income_averaging was stated as follows by the ways_and_means_committee of the united_states house of representatives the committee believes that other individual income_tax provisions of the bill providing wider brackets with fewer rates and a flatter rate structure reduce the need for income_averaging to the point that there is no longer sufficient justification to retain it in light of its complexity h_r rep no 99th cong 1st sess the taxpayer_relief_act_of_1997 added sec_1301 which provides for the averaging of farm income income_averaging for real_estate brokers and others on commission sales would require further legislative action if you have any questions about this letter please call sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
